636 N.W.2d 127 (2001)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Felix Ernesto SOSA, Defendant-Appellant.
Docket No. 116163. COA No. 213737.
Supreme Court of Michigan.
November 28, 2001.
By order of September 12, 2000, ___ Mich. ___, 617 N.W.2d 693, the application for leave to appeal was held in abeyance pending the decision in People v. Maffett, (Docket No. 115185.) On order of the Court, the decision having been issued on July 18, 2001, 464 Mich. 878, 633 N.W.2d 339 (2001), the application from the December 28, 1999, 1999 WL 33326782 decision of the Court of Appeals is again considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
CORRIGAN, C.J., concurs and states as follows:
I concur in the order denying leave to appeal, but I continue to adhere to the views expressed in my dissenting statement in People v. Maffett, 464 Mich. 878, 633 N.W.2d 339 (2001).